EXAMINER’S AMENDMENT
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claim 7,
“the the single-port SRAM” has been changed to:
“the single-port SRAM”.

Allowable Subject Matter
2.	Claims 1-20 are allowable over the prior art of record. 
The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach or render obvious a device and a method with all exclusive limitations as recited in claims 1, 11 and 17;
the device of claim 1 comprising a single-port static random access memory (SRAM) cell that spans a p-well and an n-well disposed in a substrate,
which may be characterized in that a well strap cell spans the p-well and the n-well and including a first type dummy FinFET disposed over the n-well, that the first type dummy FinFET includes a second n-doped fin structure and second n-doped epitaxial source/drain features, that the first type dummy FinFET connects the n-well to the first voltage; and in that the well strap cell further comprises a second type dummy FinFET disposed over the p-well, that the second type dummy FinFET includes a second p-doped fin structure and second p-doped epitaxial source/drain features, and in that the second type dummy FinFET connects the p-well to the second voltage;
the device of claim 11 comprising a double-port SRAM cell that spans a p-well and an n-well disposed in a substrate,
which may be characterized in that a well strap cell spans the p-well and the n-well and including a first type dummy FinFET disposed over the n-well, that the first type dummy FinFET includes a second n-doped fin structure and second n-doped epitaxial source/drain features, that the first type dummy FinFET connects the n-well to the first voltage; and in that the well strap cell further comprises a second type dummy FinFET disposed over the p-well, that the second type dummy FinFET includes a second p-doped fin structure and second p-doped epitaxial source/drain features, and in that the second type dummy FinFET connects the p-well to the second voltage;
the method of claim 17 comprising forming a SRAM cell that spans a p-well and an n-well in a substrate, 
	which may be characterized in forming a well strap cell that spans the p-well and the n-well, in that the well strap cell includes a first type dummy FinFET disposed over the n-well, that the first type dummy FinFET includes a second n-doped fin structure and second n-doped epitaxial source/drain features, that the first type dummy FinFET connects the n-well to the first voltage; and in that the well strap cell further comprises a second type dummy FinFET disposed over the p-well, wherein the second type dummy FinFET includes a second p-doped fin structure and second p-doped epitaxial source/drain features, and in that the second type dummy FinFET connects the p-well to the second voltage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(A) Choi et al. U.S. Patent 10,490,558 B2 discloses a static random access memory (SRAM) device including a strap cell having a P-type doped well (Pwell) tap electrically coupled to a first supply rail to distribute a first supply voltage to a Pwell region of corresponding SRAM bit cell rows, and an N-type doped well (Nwell) tap electrically coupled to a second supply rail to distribute a second supply voltage to an Nwell region of corresponding SRAM bit cell rows, the Nwell tap including multiple supply contacts used to couple the second supply rail to the SRAM strap cell to reduce mechanical stress in the Nwell tap, and the Pwell tap including non-active gates disposed across multiple fins to stabilize the fins and reduce or avoid mechanical stress in the Pwell tap. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






08-23-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818